 
Exhibit 10.1

 
Mr. Ron Michels
VP, Cable & Broadcast Products
 
25 July 2000, as amended by January 17, 2006
amendment of paragraph 3
 

 
Subject: Employment Agreement
 
Dear Ron,
 
The Board of Directors discussed in February and approved on 24 May 2000
entering into employment agreements with the executives of the Company. This
agreement is made and entered into effective as of the 25th day of July 2000, by
and between ANADIGICS, Inc. a Delaware corporation (the “Corporation”), and Ron
Michels, an executive employee of the Corporation.
 
In order for the Corporation to attract and retain as executives and officers
the most capable persons available, the Corporation and executive employee do
hereby agree as follows:
 

1.  
Employment with the Corporation is at-will and may be terminated at any time
with or without cause or notice by the executive employee or the Corporation. No
person is authorized to provide any employee with an employment contract or
special arrangement concerning terms or conditions of employment unless the
contract or arrangement is in writing and signed by the Chief Executive Officer
of the Corporation.

 

2.  
In addition to the provisions set forth in this document, the executive
employee’s employment will be governed by the policies and procedures outlined
in the Employee Handbook, as amended from time to time.

 

3.  
In the event you are terminated at any time by the Corporation without “Cause”
(as defined below) or in the event of a “Change in Control” (as defined in Annex
A hereto) which results in either the involuntary termination without Cause of
your employment with the Corporation or your voluntary resignation from the
Corporation due to a reduction in responsibilities and duties associated with
your position, or reduction in compensation (base salary, plus bonus at target)
without your prior express written consent, the Corporation agrees that
following such termination without Cause or such termination following a Change
in Control you shall receive (a) an amount equal to 150% of the sum of (1) the
highest annualized rate of your base salary in effect at any point during the
twelve months preceding the date of termination of employment under this
Agreement, plus (2) your bonus at target of 90% of the highest annualized rate
of your base salary in effect at any point during the twelve months preceding
the date of termination of employment under this Agreement; (b) payment of the
semi-annual bonus (at 100% of target prorated for the number of months worked in
that period), to be paid within thirty (30) days from the date of termination of
your employment under this Agreement; (c) continuation of all current medical
and dental insurance benefits until the first to occur of one year from the date
of termination of employment under this Agreement or the commencement of
employment at another employer offering similar benefits; (d) executive
outplacement services for up to six months; and (e) immediate vesting of all
stock options and shares of restricted stock previously or hereafter granted
under the Corporation’s 2005 Long Term Incentive and Share Award Plan, 1997 Long

 


--------------------------------------------------------------------------------



Term Incentive and Share Award Plan for Employees, and 1995 Long Term Incentive
and Share Award Plan, as the same may be amended from time to time, to the
extent such stock options or shares of restricted stock have not vested as of
such date; any such options shall continue to be exercisable, with respect to
options granted prior to October 31, 1998 for 90 days, and for options granted
subsequent to October 31, 1998, for twelve (12) months following the date of
involuntary or voluntary termination of employment under this Agreement as
described above, but not beyond the original term of the option. For purposes of
this Section 3:
 
“Cause” shall mean (w) unauthorized use or disclosure of confidential
information of the Corporation in violation of Section 4(c) hereof; (x)
conviction of, or a plea of “guilty” or “no contest” to, a felony under the laws
of the United States of America or any state thereof; (y) embezzlement or
misappropriation of the assets of the Corporation; or (z) misconduct or gross
negligence in the performance of duties assigned to the executive employee under
this Agreement.
 
Payment of any compensation and benefits under your Employment Agreement as
amended is contingent upon execution of the ANADIGICS standard Separation and
Release Agreement between the Company and the Executive at the time of
termination of employment.
 

4.    

 

(a)  
During your employment with the Corporation, you may not perform any work for
any company that competes with us in the manufacture and sales of RF integrated
circuits in the wireless, cable and broadband, or fiber optics markets, whether
directly or indirectly. This includes any business set up on your own or by you
with others. You must disclose any intention to engage in any form of business
activity outside your activities with the Corporation to the Chief Executive
Officer, which must be approved in writing prior to commencement of those
activities.

 

(b)  
For a period of twelve (12) months after termination of your employment with the
Corporation, either by the Corporation or by your resignation, you agree not to
hire, solicit to hire, or be involved in the solicitation of any employees of
the Corporation or any of its subsidiaries.

 

(c)  
During and after your employment with the Corporation you are required to
protect the confidentiality of information you use or become party to. You may
not disclose confidential information to any unauthorized third party. This
includes but is not limited to information related to technology, intellectual
property, strategic business plans, transformation initiatives, suppliers, and
clients. Your dealings with suppliers and clients must always be managed in the
best interest of the Corporation. Any confidential information you are a party
to may only be used in the interest of the Corporation in the context of the
Corporation’s legitimate relationships with suppliers, clients and any
authorized third party. Such information must not be used for any other purpose,
including

 

-2-

--------------------------------------------------------------------------------



personal gain. In addition, you are reminded of the restrictions and conditions
of employment described in the Proprietary Information Agreement signed by you
and on file in the Human Resources Department. Any breach of confidentiality
will subject you to immediate termination.
 

(d)  
Failure to comply with the provisions of this Section 4 shall subject you to the
immediate termination of any of your unexercised stock options.

 

5.  
The following additional new benefits are provided to the executive employee as
part of this agreement:

 
Ø A confidential annual physical exam through the Corporation’s contracted
vendor, Executive Health Group. The physical exams are scheduled during the
executive’s month of birth each year at no cost to the executive.
 
Ø In order to provide for financial peace of mind, an allowance of up to $2,000
per year for financial planning.
 
Ø A monthly health club allowance of up to $200 per month.
 
Ø Indemnification protection for any lawsuit brought against the Company as
detailed in Article VII, Section 4 of the Company bylaws.
 

6.  
Confidentiality: The terms and conditions of this Agreement are to be private
and confidential, and you agree not to disclose any of these terms and
conditions to any person except your spouse, your attorney or your tax advisor,
unless disclosure is necessary to carry out the terms of this Agreement, or to
supply information to any taxing authority, or is otherwise required by law.

 

7.  
Disputes: You agree that any dispute or claim with respect to any provision of
this agreement or your employment must be presented to the Chief Executive
Officer within three (3) months of the occurrence.

 
Signatures:
 
/s/ Bami Bastani        
/s/ Ron Michels        
Bami Bastani
Ron Michels
President and CEO
 
VP, Cable & Broadcast Products
 
January 17, 2006         
January 17, 2006        
Date
Date





-3-

--------------------------------------------------------------------------------



ANNEX A
 
Change In Control
 
Change in Control. A Change in Control of the Company shall be deemed to have
occurred if (i) any “Person” as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities, (ii) during any 12-month
period (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constituted the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in subclauses
(i), (iii) or (iv) of this paragraph) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least 66
2/3% of the members of the Board then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, (iii) the Company’s stockholders approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as defined above) acquires more than 50% of the combined voting power of the
Company’s then outstanding securities, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets.



